

115 HRES 398 IH: Expressing support for the designation of June 21 as International Yoga Day.
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 398IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Gabbard (for herself, Mr. Ryan of Ohio, Mr. Krishnamoorthi, and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of June 21 as International Yoga Day.
	
 Whereas the United Nations adopted resolution 69/131 on December 11, 2014, which proclaimed that June 21 is the International Day of Yoga;
 Whereas 175 countries cosponsored the resolution; Whereas the practicing of yoga will help promote better health among the global population and help encourage the need for healthier choices and lifestyles;
 Whereas, on June 21, countries across the world will hold yoga events and demonstrations; and Whereas Prime Minister of India Narendra Modi addressed the United Nations General Assembly on September 27, 2014, on the adoption of an International Yoga Day, stating, Yoga is an invaluable gift of India’s ancient tradition. It embodies unity of mind and body; thought and action; restraint and fulfillment; harmony between man and nature; a holistic approach to health and well-being. It is not about exercise but to discover the sense of oneness with yourself, the world and the nature.: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of International Yoga Day;
 (2)supports the ideals that International Yoga Day embodies; and (3)encourages all individuals to participate in International Yoga Day events.
			